


Exhibit 10.1


 


****  DENOTES CONFIDENTIAL INFORMATION THAT HAS BEEN OMITTED AND FILED
SEPARATELY, ACCOMPANIED BY A CONFIDENTIAL TREATMENT REQUEST, WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO 17 C.F.R. 200.83.

 

AMENDMENT TO THE

XBOX 360 PUBLISHER LICENSE AGREEMENT

(2008 Renewal; Tier C; Hits Program Revisions; Expansion Packs; New Xbox 360
Live and PDLC Incentive Program; XLSP; Japan Volume Rebate Revision; Token
Promotions; Joint Promotions)

 

This Amendment to the Xbox 360 Publisher License Agreement (this “Amendment”) is
entered into and effective as of the later of the two signature dates below (the
“Amendment Effective Date”) by and between Microsoft Licensing, GP, a Nevada
general partnership (“Microsoft”), and TAKE-TWO INTERACTIVE SOFTWARE, INC.
(“Publisher”), and supplements that certain Xbox 360 Publisher License Agreement
between the parties dated as of November 17, 2005, as amended (the “Xbox 360
PLA”).

 

RECITALS

 

A.                                   Microsoft and Publisher entered into the
Xbox 360 PLA to establish the terms under which Publisher may publish video
games for Microsoft’s Xbox 360 video game system.

 

B.                                     The parties now wish to extend the term
and otherwise amend certain terms of the Xbox 360 PLA as set forth below.

 

Accordingly, for and in consideration of the mutual covenants and conditions
contained herein, and for other good and valuable consideration, receipt of
which each party hereby acknowledges, Microsoft and Publisher agree as follows:

 


1.                                      DEFINITIONS


 


1.1                                 THE DEFINITIONS OF “ASIAN MANUFACTURING
REGION”, “NORTH AMERICAN MANUFACTURING REGION”, “EUROPEAN MANUFACTURING REGION”
AND “MANUFACTURING REGION” ARE HEREBY DELETED FROM THE XBOX 360 PLA.


 


1.2                                 THE DEFINITION OF “ONLINE CONTENT” IS HEREBY
AMENDED AND RESTATED IN ITS ENTIRETY AS FOLLOWS:


 


 “ONLINE CONTENT” MEANS ANY CONTENT, FEATURE, OR ACCESS TO SOFTWARE OR ONLINE
SERVICE THAT IS DISTRIBUTED BY MICROSOFT PURSUANT TO THIS AGREEMENT.  ONLINE
CONTENT INCLUDES, BUT IS NOT LIMITED TO, ONLINE GAME FEATURES, TITLE UPDATES,
DEMO VERSIONS, XBOX LIVE ARCADE GAMES, TRAILERS, “THEMES,” “GAMER PICTURES” OR
ANY OTHER CATEGORY OF ONLINE CONTENT OR SERVICE APPROVED BY MICROSOFT FROM TIME
TO TIME.  TRAILERS, “THEMES,” “GAMER PICTURES” AND ANY OTHER APPROVED ONLINE
CONTENT IS FURTHER DESCRIBED IN THE XBOX 360 PUBLISHER GUIDE.


 


1.3                                 THE DEFINITION OF “SOFTWARE TITLE” IS HEREBY
EXPANDED TO INCLUDE EXPANSION PACK(S).


 


1.4                                 THE FOLLOWING DEFINITIONS ARE HEREBY ADDED
TO SECTION 2 OF THE XBOX 360 PLA.


 


1.4.1                        “EXPANSION PACK” MEANS AN FPU THAT IS AN ADD-ON,
MISSION PACK, GAME EXPANSION, INCREMENTAL CONTENT, AND/OR OTHER ADDITION TO A
SOFTWARE TITLE THAT (I) WOULD NOT BE GENERALLY CONSIDERED IN THE CONSOLE GAME
INDUSTRY TO BE A NEXT FULL VERSION RELEASE (E.G., A VERSION 1.0 TO 1.5);
(II) REQUIRES ANOTHER FULL VERSION VIDEO GAME IN ORDER TO OPERATE, (III) IS
DERIVED FROM THE CONTENT, STORY, CHARACTERS OR OTHER INTELLECTUAL PROPERTY OF
THE FULL VERSION VIDEO GAME REQUIRED TO PLAY IT, AND (IV) HAS A WSP (DEFINED
BELOW) THAT IS EQUAL TO OR BELOW THE THRESHOLD PRICE (DEFINED BELOW) LISTED FOR
THE ROYALTY TIERS APPLICABLE TO EXPANSION PACKS IN SECTION 1 B. OF EXHIBIT 1
ATTACHED HERETO.  IN ORDER TO MEET THIS DEFINITION OF EXPANSION PACK, SUCH
ADDITION TO A SOFTWARE TITLE MUST BE APPROVED BY MICROSOFT AS AN EXPANSION PACK.


 


1.4.2                        “FAMILY HIT” MEANS ANY HITS SOFTWARE TITLE THAT 
(I) RECEIVED AN “E,” OR AN “E10” RATING FROM THE ESRB; A “PEGI 3+” OR “PEGI 7+”
RATING IN EUROPE, AN “A: ALL AGES” RATING FROM CERO IN JAPAN AND/OR AN
EQUIVALENT RATING IN THE APPLICABLE SALES TERRITORY (TO THE EXTENT SOFTWARE
TITLES ARE RATED BY REGULATORY BOARDS WITHIN THE APPLICABLE SALES TERRITORY);
AND (II) IS CHARACTER BASED AND/OR APPEALS, AS DETERMINED BY MICROSOFT IN ITS
SOLE GOOD FAITH DISCRETION, TO CHILDREN 12 YEARS OF AGE AND YOUNGER. 
NOTWITHSTANDING THE FOREGOING, ANNUAL SPORTS TITLES WILL NOT QUALIFY AS A FAMILY
HIT.


 


MICROSOFT CONFIDENTIAL


 

--------------------------------------------------------------------------------



 


1.4.3                        “HIT(S) FPU” MEANS EACH UNIT OF A SOFTWARE TITLE
THAT IS QUALIFIED AND PARTICIPATING IN A HITS PROGRAM.


 


1.4.4                        “HITS PROGRAM(S)” MEAN XBOX 360 PLATINUM OR CLASSIC
HITS AND/OR THE XBOX 360 FAMILY HITS PROGRAMS.


 


1.4.5                        “HITS SOFTWARE TITLE” MEANS ANY SOFTWARE TITLE THAT
QUALIFIES TO PARTICIPATE IN THE HITS PROGRAM PURSUANT TO SECTION 2 OF EXHIBIT 1
ATTACHED HERETO.


 


1.4.6                        “STANDARD FPU” MEANS AN FPU OF A SOFTWARE TITLE
THAT IS NOT A HITS FPU.


 


1.4.7                        “STANDARD SOFTWARE TITLE” MEANS ANY SOFTWARE TITLE
THAT IS NOT A HITS SOFTWARE TITLE OR AN EXPANSION PACK.


 


1.4.8                        “THRESHOLD PRICE” MEANS THE WHOLESALE PRICE (WSP)
IN THE CASE OF THE NORTH AMERICAN, EUROPEAN, AND ASIAN SALES TERRITORIES, OR
SUGGESTED RETAIL PRICE (SRP) IN THE JAPAN SALES TERRITORY AT WHICH PUBLISHER
INTENDS TO SELL THE SOFTWARE TITLE.  IF THE SOFTWARE TITLE IS BUNDLED WITH ANY
OTHER PRODUCT OR SERVICE THAT IS NOT ANOTHER SOFTWARE TITLE, THE THRESHOLD PRICE
WILL BE THE APPLICABLE WSP OR SRP FOR THE ENTIRE BUNDLE.


 


1.5                                 EXCEPT AS EXPRESSLY PROVIDED OTHERWISE IN
THIS AMENDMENT, CAPITALIZED TERMS SHALL HAVE THE SAME MEANINGS AS THOSE ASCRIBED
TO THEM IN THE XBOX 360 PLA.


 


2.                                      TERM


 


SECTION 17.1 OF THE XBOX 360 PLA IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY
AS FOLLOWS:


 


“17.1                  TERM.  THE TERM OF THIS AGREEMENT SHALL COMMENCE ON THE
EFFECTIVE DATE AND SHALL CONTINUE UNTIL SIX (6) YEARS AFTER SUCH DATE THAT THE
XBOX 360 IS FIRST COMMERCIALLY RELEASED BY MICROSOFT IN THE UNITED STATES. 
UNLESS ONE PARTY GIVES THE OTHER NOTICE OF NON-RENEWAL WITHIN [****] OF THE END
OF THE THEN-CURRENT TERM, THIS AGREEMENT SHALL AUTOMATICALLY RENEW FOR
SUCCESSIVE ONE YEAR TERMS.”


 


3.                                      PRE-CERTIFICATION


 


SECTION 4.1.2 OF THE XBOX 360 PLA IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY
AS FOLLOWS:


 


“4.1.2  PRE-CERTIFICATION.  IF THE CONCEPT IS APPROVED, PUBLISHER MAY, AT
PUBLISHER’S OPTION, DELIVER TO MICROSOFT A CODE-COMPLETE VERSION OF THE SOFTWARE
TITLE OR ONLINE CONTENT THAT INCLUDES ALL CURRENT FEATURES OF THE SOFTWARE TITLE
AND SUCH OTHER CONTENT AS MAY BE REQUIRED UNDER THE XBOX 360 PUBLISHER GUIDE. 
UPON RECEIPT THEREOF AND PAYMENT BY PUBLISHER OF THE APPLICABLE
PRE-CERTIFICATION FEE AS SET FORTH IN THE XBOX 360 PUBLISHER GUIDE, MICROSOFT
SHALL CONDUCT TECHNICAL SCREEN AND/OR OTHER TESTING OF THE SOFTWARE TITLE OR
ONLINE CONTENT CONSISTENT WITH THE XBOX 360 PUBLISHER GUIDE AND WILL
SUBSEQUENTLY PROVIDE PUBLISHER WITH ADVISORY FEEDBACK REGARDING SUCH TESTING.”


 


4.                                      EXHIBITS


 


4.1                                 EXHIBITS 1, 2 AND 3 OF THE XBOX 360 PLA ARE
HEREBY AMENDED AND RESTATED IN THEIR ENTIRETY AS ATTACHED HERETO. EXHIBIT 6
(JAPAN/ASIAN ROYALTY INCENTIVE PROGRAM) OF THE XBOX 360 PLA HAS EXPIRED. 
EXHIBITS 6 AND 8 ATTACHED HERETO ARE HEREBY ADDED TO THE XBOX 360 PLA.


 


4.2                                 THE TERM OF THE XBOX 360 LIVE INCENTIVE
PROGRAM ATTACHED AS EXHIBIT 7 OF THE XBOX 360 PLA (THE “ORIGINAL LIVE INCENTIVE
PROGRAM”) IS HEREBY [****].  EFFECTIVE [****], THE ORIGINAL LIVE INCENTIVE
PROGRAM IS REPLACED BY THE XBOX LIVE AND PDLC INCENTIVE PROGRAM ATTACHED AS
EXHIBIT 7 TO THIS AMENDMENT.


 


5.                                      NON-DISCLOSURE


 

Section 13.1 of the Xbox 360 PLA is hereby deleted and replaced by the
following:

 


“13.1                     “NON-DISCLOSURE AGREEMENT.  THE INFORMATION, MATERIALS
AND SOFTWARE EXCHANGED BY THE PARTIES HEREUNDER OR UNDER AN XDK LICENSE,
INCLUDING THE TERMS AND CONDITIONS HEREOF AND OF THE XDK LICENSE, ARE SUBJECT TO
THE NON-DISCLOSURE AGREEMENT BETWEEN THE PARTIES ATTACHED HERETO AS EXHIBIT 5
(THE “NON-DISCLOSURE AGREEMENT”), WHICH IS

 

2

--------------------------------------------------------------------------------



 


INCORPORATED HEREIN BY REFERENCE; PROVIDED, HOWEVER, THAT FOR PURPOSES OF THE
FOREGOING, ANY TIME LIMITATION IN THE NON-DISCLOSURE AGREEMENT ON THE PARTIES’
OBLIGATIONS TO REFRAIN FROM DISCLOSING INFORMATION PROTECTED UNDER THE
NON-DISCLOSURE AGREEMENT (“CONFIDENTIAL INFORMATION”) SHALL BE EXTENDED SO THAT
ANY CONFIDENTIAL INFORMATION PROVIDED IN RELATION TO THIS AGREEMENT OR BY WAY OF
THE XDK LICENSE IN WHATEVER FORM (E.G. INFORMATION, MATERIALS, TOOLS AND/OR
SOFTWARE EXCHANGED BY THE PARTIES HEREUNDER OR UNDER AN XDK LICENSE), INCLUDING
THE TERMS AND CONDITIONS HEREOF AND OF THE XDK LICENSE, UNLESS OTHERWISE
SPECIFICALLY STATED, WILL BE PROTECTED FROM DISCLOSURE FOR AS LONG AS IT REMAINS
CONFIDENTIAL.”


 


6.                                      PROMOTIONS


 


6.1                                 TOKEN PROMOTIONS.  IN THE EVENT PUBLISHER
DESIRES TO DISTRIBUTE PASSWORD-PROTECTED CODES REPRESENTING “TOKENS” (A “TOKEN
PROMOTION”) THAT ARE REDEEMABLE BY USERS FOR ONLINE CONTENT DOWNLOADS FROM XBOX
LIVE (“CONTENT TOKENS”) AS PART OF PROMOTIONAL ACTIVITIES RELATED TO A SOFTWARE
TITLE USING XBOX LIVE MARKETPLACE, PUBLISHER SHALL SUBMIT TO MICROSOFT A CONTENT
TOKEN REQUEST FORM AVAILABLE IN THE XBOX 360 PUBLISHER GUIDE (“TOKEN FORM”) FOR
APPROVAL BY MICROSOFT.  UPON APPROVAL BY MICROSOFT, [****] OR MICROSOFT MAY, BUT
IS NOT OBLIGATED TO, OFFER PUBLISHER CREDIT TERMS FOR PAYMENT OF SUCH FEES.  AS
SOON AS COMMERCIALLY FEASIBLE AFTER PAYMENT BY PUBLISHER FOR AN ORDER FOR
CONTENT TOKENS (OR MICROSOFT’S DETERMINATION OF PUBLISHER’S CREDIT WORTHINESS),
MICROSOFT SHALL CREATE CONTENT TOKENS AND DELIVER THEM TO PUBLISHER.  PUBLISHER
MAY DISTRIBUTE THE CONTENT TOKENS FOR THE CONTENT DOWNLOAD SOLELY AS PART OF THE
TOKEN PROMOTION WITHIN THE SALES TERRITORY AND DURING THE TERM OF THE TOKEN
PROMOTION SPECIFIED ON THE TOKEN FORM.  NO OTHER PAYMENTS UNDER THE XBOX 360 PLA
(MS POINTS OR OTHERWISE) WILL BE PAID WITH RESPECT TO THE CONTENT TOKENS.
PUBLISHER SHALL BE SOLELY RESPONSIBLE FOR ALL ASPECTS OF MARKETING AND
FULFILLMENT OF THE TOKEN PROMOTION, INCLUDING WITHOUT LIMITATION ALL ADVERTISING
AND OTHER PROMOTIONAL MATERIALS RELATED TO THE TOKEN PROMOTION WHICH SHALL BE
DEEMED MARKETING MATERIALS.


 


6.2                                 JOINT  PROMOTIONS.  MICROSOFT AND PUBLISHER
MAY FROM TIME TO TIME TO DEVELOP, EXECUTE, AND ADMINISTER PROMOTIONS INVOLVING
THE SOFTWARE TITLE(S) (E.G., PLAY AND WIN WEEKENDS FOR THE SOFTWARE TITLES ON
XBOX LIVE, PROMOTIONAL SWEEPSTAKES INVOLVING THE SOFTWARE TITLES, ETC.) (EACH, A
“PROMOTION”).  IN CONNECTION THEREWITH, THE PARTIES SHALL EXECUTE A PROMOTION
SCHEDULE TO THIS AGREEMENT IN THE FORM SET FORTH IN THE XBOX 360 PUBLISHER GUIDE
(EACH, A “PROMOTION SCHEDULE”).  THE PARTIES AGREE THAT THE FOLLOWING ADDITIONAL
TERMS AND CONDITIONS SHALL APPLY TO EACH PROMOTION FOR WHICH A PROMOTION
SCHEDULE HAS BEEN FULLY EXECUTED: (I) EACH PARTY SHALL HAVE THE RIGHT AND
LICENSE TO USE THE SPECIFIC PROPERTIES INDENTIFIED IN THE PROMOTION SCHEDULE
SOLELY IN CONNECTION WITH THE PROMOTION DURING THE PROMOTIONAL PERIOD AND
TERRITORY IDENTIFIED IN THE PROMOTION SCHEDULE; (II) ALL PROMOTIONAL MATERIALS
PREPARED BY OR ON BEHALF OF THE PARTIES FOR THE PROMOTION SHALL BE SUBJECT TO
THE OTHER PARTY’S APPROVAL. THE PARTY APPROVING SUCH MATERIALS SHALL HAVE [****]
TO APPROVE OR DISAPPROVE SUCH MATERIALS. FAILURE TO RESPOND WITHIN SUCH [****]
PERIOD SHALL BE DEEMED AN APPROVAL; AND (III) THE PARTIES SHALL COMPLY WITH ALL
OTHER OBLIGATIONS SET FORTH IN THE PROMOTION SCHEDULE.


 


7.                                      ONLINE CONTENT SAMPLES.


 


7.1                                 XBOX LIVE ARCADE.  FOR EACH PIECE OF ONLINE
CONTENT THAT IS AN XBOX LIVE ARCADE GAME, MICROSOFT WILL BE ENTITLED TO CREATE
[****] CONTENT TOKENS, [****] OF WHICH MICROSOFT WILL PROVIDE TO THE PUBLISHER
AND [****] OF WHICH MICROSOFT MAY USE IN MARKETING, AS PRODUCT SAMPLES, FOR
CUSTOMER SUPPORT, TESTING AND ARCHIVAL PURPOSES.  PUBLISHER SHALL NOT BE
ENTITLED TO ANY ROYALTY FEE OR OTHER COMPENSATION WITH RESPECT TO MICROSOFT’S
DISTRIBUTION OF CONTENT TOKENS AS AUTHORIZED UNDER THIS SECTION 7.1.


 


7.2                                 PREMIUM ONLINE CONTENT.  FOR EACH PIECE OF
PREMIUM ONLINE CONTENT, MICROSOFT WILL BE ENTITLED TO CREATE UP TO [****]
CONTENT TOKENS, WHICH PUBLISHER AND MICROSOFT MAY USE IN MARKETING, AS PRODUCT
SAMPLES, FOR CUSTOMER SUPPORT, TESTING AND ARCHIVAL PURPOSES (THE CONTENT TOKENS
WILL BE SPLIT APPROXIMATELY [****] BETWEEN PUBLISHER AND MICROSOFT
RESPECTIVELY).  PUBLISHER SHALL NOT BE ENTITLED TO ANY ROYALTY FEE OR OTHER
COMPENSATION WITH RESPECT TO MICROSOFT’S DISTRIBUTION OF CONTENT TOKENS AS
AUTHORIZED UNDER THIS SECTION 7.2


 


8.                                      ONLINE CONTENT


 


NOTWITHSTANDING ANY TERMINATION OR EXPIRATION OF MICROSOFT’S LICENSE TO
DISTRIBUTE ONLINE CONTENT, PUBLISHER ACKNOWLEDGES AND AGREES THAT MICROSOFT WILL
RETAIN A COPY OF ONLINE CONTENT, AND PUBLISHER HEREBY GRANTS MICROSOFT THE
LICENSE TO REDISTRIBUTE THE FINAL VERSION OF ANY ONLINE CONTENT TO XBOX LIVE
USERS WHO HAVE PREVIOUSLY PURCHASED IT, DIRECTLY OR INDIRECTLY, FROM MICROSOFT.

 

3

--------------------------------------------------------------------------------



 


9.                                      MINIMUM ORDER QUANTITIES


 


9.1                                 THE MOQ PER SOFTWARE TITLE SET FORTH IN
SECTION 7.5.1 OF THE XBOX 360 PLA FOR THE [****].


 


9.2                                 SECTION 7.5.2 OF THE XBOX 360 PLA IS HEREBY
AMENDED AND RESTATED AS FOLLOWS:


 


“7.5.2                                          FOR THE PURPOSES OF THIS
SECTION, A “DISC” SHALL MEAN AN FPU THAT IS SIGNED FOR USE ON A CERTAIN DEFINED
RANGE OF XBOX 360 HARDWARE, REGARDLESS OF THE NUMBER OF LANGUAGES OR PRODUCT
SKUS CONTAINED THEREON.  PUBLISHER MUST MEET THE MOQS INDEPENDENTLY FOR EACH
SALES TERRITORY.  FOR EXAMPLE, IF AN FPU IS RELEASED IN BOTH THE NORTH AMERICAN
SALES TERRITORY AND THE EUROPEAN SALES TERRITORY, THEN THE PUBLISHER MUST PLACE
ORDERS TO MANUFACTURE (I) AT LEAST [****] FPUS FOR SALE IN THE NORTH AMERICAN
SALES TERRITORY, INCLUDING A MINIMUM OF [****] PER DISC INCLUDED IN SUCH FPUS,
AND (II) [****] FPUS FOR THE EUROPEAN SALES TERRITORY, INCLUDING A MINIMUM OF
[****] PER DISC INCLUDED IN SUCH FPUS.”


 


10.                                 EXCEPT AND TO THE EXTENT EXPRESSLY MODIFIED
BY THIS AMENDMENT, THE XBOX 360 PLA SHALL REMAIN IN FULL FORCE AND EFFECT AND IS
HEREBY RATIFIED AND CONFIRMED.   IN THE EVENT OF ANY CONFLICT BETWEEN THIS
AMENDMENT AND THE XBOX 360 PLA THE TERMS OF THIS AMENDMENT SHALL CONTROL.


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the Amendment Effective Date.

 

 

MICROSOFT LICENSING, GP

 

TAKE-TWO INTERACTIVE SOFTWARE, INC.

 

 

 

 

 

 

/s/ Astrid B. Ford

 

/S/ Daniel P. Emerson

By (sign)

 

By (sign)

Astrid B. Ford

 

Daniel P. Emerson

Name (Print)

 

Name (Print)

Sr. Xbox Program Manager

 

Vice President and Associate General Counsel

Title

 

Title

12/04/08

 

11/26/08

Date (Print mm/dd/yy)

 

Date (Print mm/dd/yy)

 

4

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

PAYMENTS

 


1.                                      PLATFORM ROYALTY


 


A.                                       FOR EACH FPU MANUFACTURED DURING THE
TERM OF THIS AGREEMENT, PUBLISHER SHALL PAY MICROSOFT NONREFUNDABLE ROYALTIES IN
ACCORDANCE WITH THE ROYALTY TABLES SET FORTH BELOW (TABLES 1 AND 2) AND THE
“UNIT DISCOUNT” TABLE SET FORTH IN SECTION 1.D OF THIS EXHIBIT 1 (TABLE 3).


 


B.                                      TO DETERMINE THE APPLICABLE ROYALTY RATE
FOR A PARTICULAR SOFTWARE TITLE THAT WILL BE SOLD IN A PARTICULAR SALES
TERRITORY, THE APPLICABLE THRESHOLD PRICE FROM TABLE 1 BELOW FOR THE CATEGORY OF
SOFTWARE TITLE (STANDARD SOFTWARE TITLE, HITS SOFTWARE TITLE AND EXPANSION PACK)
WILL DETERMINE THE CORRECT ROYALTY “TIER” (EXCEPT WITH RESPECT TO THE FIRST
COMMERCIAL RELEASE OF HITS SOFTWARE TITLES AS DESCRIBED FURTHER IN (II) BELOW). 
THE ROYALTY RATE IS THEN AS SET FORTH IN TABLE 2 BASED ON SUCH TIER AND THE
SALES TERRITORY IN WHICH THE FPUS WILL BE SOLD.  FOR EXAMPLE, ASSUME THE
WHOLESALE PRICE OF A STANDARD SOFTWARE TITLE TO BE SOLD IN THE EUROPEAN SALES
TERRITORY IS [****].  ACCORDING TO TABLE 1, TIER B ROYALTY RATES WILL APPLY TO
THAT SOFTWARE TITLE AND THE ROYALTY RATE FOR EACH FPU AS SET FORTH IN TABLE 2 IS
[****].


 

Table 1: Tier

 


[****]


 


TABLE 2: ROYALTY RATE


 


[****]


 


C.                                       SETTING THE ROYALTY.


 


(I)                                     STANDARD SOFTWARE TITLES AND EXPANSION
PACKS. PUBLISHER SHALL SUBMIT TO MICROSOFT, AT LEAST [****] FOR A STANDARD
SOFTWARE TITLE OR AN EXPANSION PACK, A COMPLETED AND SIGNED “XBOX 360 ROYALTY
TIER SELECTION FORM” IN THE FORM ATTACHED TO THIS AGREEMENT AS EXHIBIT 2 FOR
EACH SALES TERRITORY.  THE SELECTION INDICATED IN THE XBOX 360 ROYALTY TIER
SELECTION FORM WILL ONLY BE EFFECTIVE ONCE IT HAS BEEN APPROVED BY MICROSOFT. 
IF A STANDARD SOFTWARE TITLE OR EXPANSION PACK DOES NOT HAVE AN APPROVED XBOX
360 ROYALTY TIER SELECTION FORM AS REQUIRED HEREUNDER (E.G. AS A RESULT OF THE
PUBLISHER NOT PROVIDING A XBOX 360 ROYALTY TIER SELECTION FORM OR BECAUSE
MICROSOFT HAS NOT APPROVED THE XBOX 360 ROYALTY TIER SELECTION FORM), THE
ROYALTY RATE FOR SUCH STANDARD SOFTWARE TITLE WILL DEFAULT TO [****] OR FOR SUCH
EXPANSION PACK WILL DEFAULT TO [****], REGARDLESS OF THE ACTUAL THRESHOLD PRICE
(I.E., IF MICROSOFT DOES NOT APPROVE AN XBOX 360 ROYALTY TIER SELECTION
FORM BECAUSE IT IS FILLED OUT INCORRECTLY, THE ROYALTY RATE WILL DEFAULT TO
[****]).  EXCEPT AS SET FORTH IN SECTION 2 (HITS PROGRAMS), THE SELECTION OF A
ROYALTY TIER FOR A STANDARD SOFTWARE TITLE OR EXPANSION PACK IN A SALES
TERRITORY IS BINDING FOR THE LIFE OF THAT SOFTWARE TITLE OR EXPANSION PACK EVEN
IF THE THRESHOLD PRICE IS REDUCED FOLLOWING THE SOFTWARE TITLE’S COMMERCIAL
RELEASE.


 

(ii)                                  Hits Software Title.  Publisher shall
submit to Microsoft, at least [****] a completed and signed Hits Programs
Election Form in the form attached hereto as Exhibit 6 for each Sales
Territory.  The Hits Programs Election Form will only be effective once it has
been approved by Microsoft.  If a Hits Software Title does not have an approved
Hits Programs Election Form as required hereunder (e.g. as a result of the
Publisher not providing a Hits Programs Election Form or because Microsoft has
not approved the Hits Programs Election Form), the royalty rate for such Hits
Software Title will default to [****] (i.e., if Microsoft does not approve a
Hits Programs Election Form because it is filled out incorrectly, the royalty
rate will default to [****]).  Unless the Software Title is a Family Hits Title,
the first time a Software Title is Commercially Released as a Hits Software
Title, the [****] royalty rate will apply.  However, if the Software Title is a
Family Hits Title and meets the WSP requirements set forth in Table 1 above,
Publisher may select the [****] royalty rate.  For the avoidance of doubt, all
Hits Software Titles for the European Sales Territory shall default to the
[****] royalty rate.

 

5

--------------------------------------------------------------------------------


 

[****] after the Commercial Release of a Hits Software Title at the [****]
royalty rate, Publisher may elect to change the previously elected royalty rate
for such Hits Software Title to [****] in a specific Sales Territory provided
that the Hits Software Title has a WSP or SRP that meets the requirements for
[****] royalty rate in Table 1 above. Publisher must submit to Microsoft, at
least [****] before placing the first manufacturing order for the applicable
Hits Software Title, a completed Xbox 360 Royalty Tier Migration Form  (a “Tier
Migration Form”) set forth in Exhibit 8 for each Sales Territory. The change in
royalty rate will only apply to manufacturing orders for such Hits Software
Title placed after the relevant Tier Migration Form has been approved by
Microsoft.

 


(III)                               CROSS TERRITORY SALES.  EXCEPT FOR FPUS
MANUFACTURED PURSUANT TO SECTION 5 BELOW (ASIA SIMSHIP PROGRAM), PUBLISHER MAY
NOT SELL FPUS IN A CERTAIN SALES TERRITORY THAT WERE MANUFACTURED FOR A
DIFFERENT SALES TERRITORY.  FOR EXAMPLE, IF PUBLISHER WERE TO MANUFACTURE AND
PAY ROYALTIES ON FPUS DESIGNATED FOR SALE IN THE ASIAN SALES TERRITORY,
PUBLISHER COULD NOT SELL THOSE FPUS IN THE EUROPEAN SALES TERRITORY.


 


D.                                      UNIT DISCOUNTS.   PUBLISHER IS ELIGIBLE
FOR A DISCOUNT TO FPUS MANUFACTURED FOR A PARTICULAR SALES TERRITORY (A “UNIT
DISCOUNT”) BASED ON THE NUMBER OF FPUS THAT HAVE BEEN MANUFACTURED FOR SALE IN
THAT SALES TERRITORY AS DESCRIBED IN TABLE 3 BELOW.   EXCEPT AS PROVIDED IN
SECTION 5 BELOW, UNITS MANUFACTURED FOR SALE IN A SALES TERRITORY ARE AGGREGATED
ONLY TOWARDS A DISCOUNT ON FPUS MANUFACTURED FOR THAT SALES TERRITORY; THERE IS
NO WORLDWIDE OR CROSS-TERRITORIAL AGGREGATION OF UNITS FOR A PARTICULAR SOFTWARE
TITLE.  THE DISCOUNT WILL BE ROUNDED UP TO THE NEAREST CENT, YEN OR HUNDREDTH OF
A EURO.

 

Table 3: Unit Discounts

 

[****]

 


2.                                      HITS PROGRAMS


 


A.                                       IF A SOFTWARE TITLE MEETS THE CRITERIA
SET FORTH BELOW AND THE APPLICABLE PARTICIPATION CRITERIA IN A PARTICULAR SALES
TERRITORY AT THE TIME OF THE TARGETED COMMERCIAL RELEASE DATE OF THE HITS FPU
AND MICROSOFT RECEIVES THE HITS PROGRAMS ELECTION FORM WITHIN THE TIME PERIOD
SET FORTH IN SECTION 2.A.IV BELOW, PUBLISHER IS AUTHORIZED TO MANUFACTURE AND
DISTRIBUTE HITS FPUS IN SUCH SALES TERRITORY AND AT THE ROYALTY RATE IN TABLE 2
OF SECTION 1 ABOVE APPLICABLE TO HITS FPUS.  IN ORDER FOR A SOFTWARE TITLE TO
QUALIFY AS A HITS FPU IN A SALES TERRITORY, THE FOLLOWING CONDITIONS, AS
APPLICABLE PER HITS PROGRAM, MUST BE SATISFIED:


 


I.                                          THE SOFTWARE TITLE MUST HAVE BEEN
COMMERCIALLY AVAILABLE AS A STANDARD FPU IN THE APPLICABLE SALES TERRITORY FOR
AT LEAST [****] BUT NOT MORE THAN [****] AT THE TIME OF COMMERCIAL RELEASE OF
THE HITS FPU.


 


II.                                       IN ANY CALENDAR YEAR IN A SALES
TERRITORY, PUBLISHER MAY NOT PUBLISH MORE THAN [****] SOFTWARE TITLES AS A
FAMILY HIT.


 


III.                                    THE THRESHOLD PRICE FOR THE HITS FPU
MUST NOT EXCEED A MAXIMUM THRESHOLD PRICE FOR THE RELEVANT SALES TERRITORY
([****] FOR THE NORTH AMERICAN SALES TERRITORY, [****] IN THE EUROPEAN SALES
TERRITORY, [****] IN THE JAPAN SALES TERRITORY, OR THE EQUIVALENT OF [****] FOR
THE ASIAN SALES TERRITORY).


 


IV.                                   PUBLISHER MUST PROVIDE NOTICE TO
MICROSOFT, AT LEAST [****] PRIOR TO THE TARGETED COMMERCIAL RELEASE, OF ITS
INTENT TO HAVE A CERTAIN SOFTWARE TITLE PARTICIPATE IN THE HITS PROGRAM BY
PROVIDING MICROSOFT WITH A COMPLETED HITS PROGRAM ELECTION FORM.


 


B.                                      AS OF THE DATE PUBLISHER WISHES TO
COMMERCIALLY RELEASE THE SOFTWARE TITLE AS A HITS FPU, PUBLISHER MUST HAVE
MANUFACTURED THE FOLLOWING MINIMUM FPUS OF THE SOFTWARE TITLE AS A STANDARD
SOFTWARE TITLE FOR THE APPLICABLE TIME PERIOD, SALES TERRITORY AND HITS PROGRAM.

 

Table 1: Manufacturing Requirements

 

[****]


 


C.                                       ALL MARKETING MATERIALS FOR A HITS
SOFTWARE TITLE MUST COMPLY WITH ALL MICROSOFT BRANDING REQUIREMENTS AS MAY BE
REQUIRED IN EACH SALES TERRITORY, AND PUBLISHER SHALL SUBMIT ALL SUCH MARKETING
MATERIALS TO MICROSOFT FOR ITS APPROVAL IN ACCORDANCE WITH THE XBOX 360 PLA. 
NOTWITHSTANDING THE FOREGOING, ALL HIT FPUS MUST COMPLY WITH THE BASIC BRANDING
AND OTHER REQUIREMENTS FOR MARKETING MATERIALS SET FORTH IN THE XBOX 360
PUBLISHER GUIDE.

 

6

--------------------------------------------------------------------------------



 


D.                                      THE HIT FPU VERSION MUST BE THE SAME OR
SUBSTANTIALLY EQUIVALENT TO THE STANDARD FPU VERSION OF THE SOFTWARE TITLE. 
PUBLISHER MAY MODIFY OR ADD ADDITIONAL CONTENT OR FEATURES TO THE HIT FPU
VERSION OF THE SOFTWARE TITLE (E.G., DEMOS OR GAME PLAY CHANGES) SUBJECT TO
MICROSOFT’S REVIEW AND APPROVAL, AND PUBLISHER ACKNOWLEDGES THAT ANY SUCH
MODIFICATIONS OR ADDITIONS MAY REQUIRE THE SOFTWARE TITLE TO BE RE-CERTIFIED AT
PUBLISHER’S EXPENSE.


 


E.                                       PUBLISHER ACKNOWLEDGES THAT MICROSOFT
MAY CHANGE ANY OF THE QUALIFICATIONS FOR PARTICIPATION IN A HIT PROGRAM UPON
[****] ADVANCED WRITTEN NOTICE TO PUBLISHER.


 


3.                                      PAYMENT PROCESS


 


[****], IN UNITED STATES DOLLARS FOR ALL FPUS MANUFACTURED FOR SALE IN THE NORTH
AMERICAN SALES TERRITORY, IN EUROS FOR ALL FPUS MANUFACTURED FOR SALE IN THE
EUROPEAN SALES TERRITORY AND IN YEN FOR ALL FPUS MANUFACTURED FOR SALE IN THE
JAPAN AND ASIAN SALES TERRITORIES.  PUBLISHER SHALL NOT AUTHORIZE ITS AUTHORIZED
REPLICATORS TO BEGIN PRODUCTION UNTIL SUCH TIME AS [****].  DEPENDING UPON
PUBLISHER’S CREDIT WORTHINESS, MICROSOFT MAY, BUT IS NOT OBLIGATED TO, OFFER
PUBLISHER CREDIT TERMS FOR THE PAYMENT OF ROYALTIES DUE UNDER THIS AGREEMENT
WITHIN [****] FROM INVOICE CREATION.   ALL PAYMENTS WILL BE MADE BY WIRE
TRANSFER ONLY, IN ACCORDANCE WITH THE PAYMENT INSTRUCTIONS SET FORTH IN THE XBOX
360 PUBLISHER GUIDE.


 


4.                                      BILLING ADDRESS


 


A.                                       PUBLISHER MAY HAVE ONLY TWO “BILL TO”
ADDRESSES FOR THE PAYMENT OF ROYALTIES UNDER THIS AGREEMENT, ONE FOR FPUS
MANUFACTURED BY AUTHORIZED REPLICATORS LOCATED IN THE NORTH AMERICAN SALES
TERRITORY AND ONE FOR FPUS MANUFACTURED BY AUTHORIZED REPLICATORS LOCATED IN THE
JAPAN SALES TERRITORY AND ASIAN SALES TERRITORY.  IF PUBLISHER DESIRES TO HAVE A
“BILL-TO” ADDRESS IN A EUROPEAN COUNTRY, PUBLISHER (OR A PUBLISHER AFFILIATE)
MUST EXECUTE AN XBOX 360 PUBLISHER ENROLLMENT FORM WITH MIOL WITHIN [****] PRIOR
TO ESTABLISHING A BILLING ADDRESS IN A EUROPEAN COUNTRY IN THE FORM ATTACHED TO
THIS AGREEMENT AS EXHIBIT 3.


 

Publisher’s billing address(es) is as follows:

 

North American Sales Territory:

 

Japan and Asian Sales Territory (if different than the North
American billing address):

 

 

 

Name:

 

 

Name:

 

Address:

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

Attention:

 

Email address:

 

 

Email address:

 

Fax:

 

 

Fax:

 

Phone:

 

 

Phone:

 


 


5.                                      ASIA SIMSHIP PROGRAM


 

The purpose of this program is to encourage Publisher to release Japanese, North
American or European FPUs, that have been multi-region signed to run on NTSC-J
boxes (hereinafter collectively referred to as “Simship Titles”), in Hong Kong,
Singapore, Korea and Taiwan (referred to as “Simship Territory”) at the same
time as Publisher releases the Software Title in the Japan, European and/or
North American Sales Territories.  In order for a Software Title to qualify as a
Simship Title, Publisher must Commercially Release the Software Title in the
Simship Territory on the same date as the Commercial Release date of such
Software Title in the Japan, European and/or North American Sales Territories,
wherever the Software Title was first Commercially Released (referred to as
“Original Territory”).  To the extent that a Software Title qualifies as a
Simship Title, the applicable royalty tier (under Section 1.b of this Exhibit 1
above) and Unit Discount (under Section 1.d of this Exhibit 1 above) is
determined as if all FPUs of such Software Title manufactured for distribution
in both the Original Territory and the Simship Territory were manufactured for
distribution in the Original Territory.  For example, if a Publisher initially
manufactures [****] FPUs of a Software Title for the Japan Sales Territory and
simships [****] of those units to the Simship Territory, the royalty rate for
all of the FPUs is determined by [****].  In this example, Publisher would also
receive a [****] Unit Discount on [****] units for having exceeded the Unit
Discount level specified in Section 1.d. of this Exhibit 1 above applicable to
the Japan Sales Territory.  Publisher must provide Microsoft with written notice
of its intention to participate in the Asian Simship Program with respect to a
particular Software Title at least [****] prior to manufacturing any FPUs it
intends to qualify for the program.  In its notice, Publisher shall provide all
relevant information, including total

 

7

--------------------------------------------------------------------------------


 

number of FPUs to be manufactured, number of FPUs to be simshipped into the
Simship Territory, date of simship, etc.  Publisher remains responsible for
complying with all relevant import, distribution and packaging requirements as
well as any other applicable requirements set forth in the Xbox 360 Publisher
Guide.

 


6.                                      ONLINE CONTENT


 

a.                                       For the purpose of this Section 6, the
following capitalized terms have the following meanings:

 


[****]


 


[****]


 


B.                                      PUBLISHER MAY, FROM TIME TO TIME, SUBMIT
ONLINE CONTENT TO MICROSOFT FOR MICROSOFT TO DISTRIBUTE VIA XBOX LIVE.  [****]


 


C.                                       [****]


 


D.                                      [****]


 


E.                                       [****]


 


F.                                         [****]


 


G.                                      WITHIN [****] AFTER THE END OF [****]
WITH RESPECT TO WHICH MICROSOFT OWES PUBLISHER ANY ROYALTY FEES, MICROSOFT SHALL
FURNISH PUBLISHER WITH A STATEMENT, TOGETHER WITH PAYMENT FOR ANY AMOUNT SHOWN
THEREBY TO BE DUE TO PUBLISHER.  THE STATEMENT WILL CONTAIN INFORMATION
SUFFICIENT TO DISCERN HOW THE ROYALTY FEES WERE COMPUTED.


 


7.                                      XBOX LIVE BILLING AND COLLECTION


 

Microsoft is responsible for billing and collecting all fees associated with
Xbox Live, including fees for subscriptions and/or any Online Content for which
an Xbox Live User may be charged.  [****]

 


8.                                      TAXES


 


A.                                       THE AMOUNTS TO BE PAID BY EITHER PARTY
TO THE OTHER DO NOT INCLUDE ANY FOREIGN, U.S. FEDERAL, STATE, LOCAL, MUNICIPAL
OR OTHER GOVERNMENTAL TAXES, DUTIES, LEVIES, FEES, EXCISES OR TARIFFS, ARISING
AS A RESULT OF OR IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED UNDER THIS
AGREEMENT INCLUDING, WITHOUT LIMITATION, (I) ANY STATE OR LOCAL SALES OR USE
TAXES OR ANY VALUE ADDED TAX OR BUSINESS TRANSFER TAX NOW OR HEREAFTER IMPOSED
ON THE PROVISION OF ANY SERVICES TO THE OTHER  PARTY UNDER THIS AGREEMENT,
(II) TAXES IMPOSED OR BASED ON OR WITH RESPECT TO OR MEASURED BY ANY NET OR
GROSS INCOME OR RECEIPTS OF EITHER PARTY, (III) ANY FRANCHISE TAXES, TAXES ON
DOING BUSINESS, GROSS RECEIPTS TAXES OR CAPITAL STOCK TAXES (INCLUDING ANY
MINIMUM TAXES AND TAXES MEASURED BY ANY ITEM OF TAX PREFERENCE), (IV) ANY TAXES
IMPOSED OR ASSESSED AFTER THE DATE UPON WHICH THIS AGREEMENT IS TERMINATED,
(V) TAXES BASED UPON OR IMPOSED WITH REFERENCE TO EITHER PARTIES’ REAL AND/OR
PERSONAL PROPERTY OWNERSHIP AND (VI) ANY TAXES SIMILAR TO OR IN THE NATURE OF
THOSE TAXES DESCRIBED IN (I), (II), (III), (IV) OR (V) ABOVE, NOW OR HEREAFTER
IMPOSED ON EITHER PARTY (OR ANY THIRD PARTIES WITH WHICH EITHER PARTY IS
PERMITTED TO ENTER INTO AGREEMENTS RELATING TO ITS UNDERTAKINGS HEREUNDER) (ALL
SUCH AMOUNTS, TOGETHER WITH ANY PENALTIES, INTEREST OR ANY ADDITIONS THERETO,
COLLECTIVELY “TAXES”).   NEITHER PARTY IS LIABLE FOR ANY OF THE OTHER PARTY’S
TAXES INCURRED IN CONNECTION WITH OR RELATED TO THE SALE OF GOODS AND SERVICES
UNDER THIS AGREEMENT, AND ALL SUCH TAXES ARE THE FINANCIAL RESPONSIBILITY OF THE
PARTY OBLIGATED TO PAY SUCH TAXES AS DETERMINED BY THE APPLICABLE LAW, PROVIDED
THAT BOTH PARTIES SHALL PAY TO THE OTHER THE APPROPRIATE COLLECTED TAXES IN
ACCORDANCE WITH SUBSECTION B BELOW. EACH PARTY AGREES TO INDEMNIFY, DEFEND AND
HOLD THE OTHER PARTY HARMLESS FROM ANY TAXES (OTHER THAN COLLECTED TAXES,
DEFINED BELOW) OR CLAIMS, CAUSES OF ACTION, COSTS (INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEYS’ FEES) AND ANY OTHER LIABILITIES OF ANY NATURE
WHATSOEVER RELATED TO SUCH TAXES TO THE EXTENT SUCH TAXES RELATE TO AMOUNTS PAID
UNDER THIS AMENDMENT.


 


B.                                      ANY SALES OR USE  TAXES DESCRIBED IN A.
ABOVE THAT (I) ARE OWED BY EITHER PARTY SOLELY AS A RESULT OF ENTERING INTO THIS
AGREEMENT AND THE PAYMENT OF THE FEES HEREUNDER, (II) ARE REQUIRED TO BE
COLLECTED FROM THAT PARTY UNDER APPLICABLE LAW, AND (III) ARE BASED SOLELY UPON
THE AMOUNTS PAYABLE UNDER THIS AGREEMENT (SUCH TAXES THE “COLLECTED TAXES”),
WILL BE STATED SEPARATELY AS APPLICABLE ON PAYEE’S INVOICES AND WILL BE REMITTED
BY THE OTHER PARTY TO THE PAYEE, UPON REQUEST PAYEE SHALL REMIT TO THE OTHER
PARTY OFFICIAL TAX RECEIPTS INDICATING THAT SUCH COLLECTED TAXES HAVE BEEN
COLLECTED AND PAID BY THE PAYEE.  EITHER PARTY MAY PROVIDE THE OTHER PARTY AN
EXEMPTION CERTIFICATE ACCEPTABLE TO THE RELEVANT TAXING AUTHORITY

 

8

--------------------------------------------------------------------------------



 


(INCLUDING WITHOUT LIMITATION A RESALE CERTIFICATE) IN WHICH CASE PAYEE SHALL
NOT COLLECT THE TAXES COVERED BY SUCH CERTIFICATE.  EACH PARTY AGREES TO TAKE
SUCH COMMERCIALLY REASONABLE STEPS AS ARE REQUESTED BY THE OTHER PARTY TO
MINIMIZE SUCH COLLECTED TAXES IN ACCORDANCE WITH ALL RELEVANT LAWS AND TO
COOPERATE WITH AND ASSIST THE OTHER PARTY, IN CHALLENGING THE VALIDITY OF ANY
COLLECTED TAXES OR TAXES OTHERWISE PAID BY THE PAYOR PARTY.  EACH PARTY SHALL
INDEMNIFY AND HOLD THE OTHER PARTY HARMLESS FROM ANY COLLECTED TAXES, PENALTIES,
INTEREST, OR ADDITIONS TO TAX ARISING FROM AMOUNTS PAID BY ONE PARTY TO THE
OTHER UNDER THIS AGREEMENT, THAT ARE ASSERTED OR ASSESSED AGAINST ONE PARTY TO
THE EXTENT SUCH AMOUNTS RELATE TO AMOUNTS THAT ARE PAID TO OR COLLECTED BY ONE
PARTY FROM THE OTHER UNDER THIS SECTION. IF ANY TAXING AUTHORITY REFUNDS ANY TAX
TO A PARTY THAT THE OTHER PARTY ORIGINALLY PAID, OR A PARTY OTHERWISE BECOMES
AWARE THAT ANY TAX WAS INCORRECTLY AND/OR ERRONEOUSLY COLLECTED FROM THE OTHER
PARTY, THEN THAT PARTY SHALL PROMPTLY REMIT TO THE OTHER PARTY AN AMOUNT EQUAL
TO SUCH REFUND, OR INCORRECT COLLECTION AS THE CASE MAY BE PLUS ANY INTEREST
THEREON.


 


C.                                       IF TAXES ARE REQUIRED TO BE WITHHELD ON
ANY AMOUNTS OTHERWISE TO BE PAID BY ONE PARTY TO THE OTHER, THE PAYING PARTY
SHALL DEDUCT SUCH TAXES FROM THE AMOUNT OTHERWISE OWED AND PAY THEM TO THE
APPROPRIATE TAXING AUTHORITY.  AT A PARTY’S WRITTEN REQUEST AND EXPENSE, THE
PARTIES SHALL USE REASONABLE EFFORTS TO COOPERATE WITH AND ASSIST EACH OTHER IN
OBTAINING TAX CERTIFICATES OR OTHER APPROPRIATE DOCUMENTATION EVIDENCING SUCH
PAYMENT, PROVIDED, HOWEVER, THAT THE RESPONSIBILITY FOR SUCH DOCUMENTATION SHALL
REMAIN WITH THE PAYEE PARTY.  IF PUBLISHER IS REQUIRED BY ANY NON-U.S.A.
GOVERNMENT TO WITHHOLD INCOME TAXES ON PAYMENTS TO MICROSOFT, THEN PUBLISHER MAY
DEDUCT SUCH TAXES FROM THE AMOUNT OWED MICROSOFT AND SHALL PAY THEM TO THE
APPROPRIATE TAX AUTHORITY, PROVIDED THAT WITHIN [****] OF SUCH PAYMENT,
PUBLISHER DELIVERS TO MICROSOFT AN OFFICIAL RECEIPT FOR ANY SUCH TAXES WITHHELD
OR OTHER DOCUMENTS NECESSARY TO ENABLE MICROSOFT TO CLAIM A U.S.A. FOREIGN TAX
CREDIT.


 


B.                                      THIS SECTION 7 SHALL GOVERN THE
TREATMENT OF ALL TAXES ARISING AS A RESULT OF OR IN CONNECTION WITH THIS
AGREEMENT NOTWITHSTANDING ANY OTHER SECTION OF THIS AGREEMENT.


 


9.                                      AUDIT


 

During the term of this Agreement and for [****] thereafter each party shall
keep all usual and proper records related to its performance under this
Agreement, including but not limited to audited financial statements and support
for all transactions related to the ordering, production, inventory,
distribution and billing/invoicing information.  Such records, books of account,
and entries will be kept in accordance with generally accepted accounting
principles.  Either party (the “Auditing Party”) may audit and/or inspect the
other party’s (the “Audited Party”) records no more than [****] in any [****]
period in order to verify compliance with the terms of this Agreement.  The
Auditing Party may, upon reasonable advance notice, audit the Audited Party’s
records and consult with the Audited Party’s accountants for the purpose of
verifying the Audited Party’s compliance with the terms of this Agreement and
for a period of [****].  Any such audit will be conducted during regular
business hours at the Audited Party’s offices.  Any such audit will be paid for
by Auditing Party unless Material discrepancies are disclosed.  As used in this
section, “Material” means [****].  If Material discrepancies are disclosed, the
Audited Party agrees to pay the Auditing Party for [****].

 

9

--------------------------------------------------------------------------------


 

EXHIBIT 2

 

XBOX 360 ROYALTY TIER SELECTION FORM

 

PLEASE COMPLETE THE BELOW INFORMATION, SIGN THE FORM, AND FAX IT TO MICROSOFT AT
+1 (425) 708-2300 TO THE ATTENTION OF MICROSOFT LICENSING, GP (MSLI) AND YOUR
ACCOUNT MANAGER.

 

NOTES:

 

1.         THIS FORM MUST BE SUBMITTED AT LEAST [****].  IF THIS FORM IS NOT
SUBMITTED ON TIME OR IS REJECTED BY MICROSOFT, THE ROYALTY RATE WILL DEFAULT TO
[****] FOR THE APPLICABLE SALES TERRITORY.

 

2.         A SEPARATE FORM MUST BE SUBMITTED FOR EACH SALES TERRITORY.

 

1.

Publisher Name:

 

 

 

 

 

2.

Xbox 360 Software Title Name:

 

 

 

 

 

3.

XeMID Number:

 

 

                                                             

 

4.               Sales Territory (check one):

 

o

North American Sales Territory

o

Japan Sales Territory

o

European Sales Territory

o

Asian Sales Territory

 

5.               Final Certification Date:                                 

 

6.               Select Royalty Tier: (check one):  [****]

 

 

The undersigned represents that he/she has authority to submit this form on
behalf of the above Publisher, and that the information contained herein is true
and accurate.

 

 

 

 

By (sign)

 

 

 

Name, Title (Print)

 

 

 

 

 

E-Mail Address (for confirmation of receipt)

 

 

 

Date (Print mm/dd/yy)

 

10

--------------------------------------------------------------------------------

 

EXHIBIT 3

 

XBOX 360 PUBLISHER ENROLLMENT FORM

 

PLEASE COMPLETE THIS FORM, SIGN IT, AND FAX IT TO MICROSOFT AT +1 (425) 708-2300
TO THE ATTENTION OF YOUR ACCOUNT MANAGER.

 

NOTE:  PUBLISHER MUST COMPLETE, SIGN AND SUBMIT THIS ENROLLMENT FORM [****].

 

This Xbox 360 Publisher Enrollment Form (“Enrollment”) is entered into between
Microsoft Ireland Operations Ltd. (“MIOL”) and the following publisher
(“Publisher”):

 

 

Publisher:

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

Fax:

 

 

 

Phone:

 

 

 

Email:

 

 

 

VAT number:

 

 

 

and is effective as of the latter of the two signatures identified below.   The
terms of that certain Xbox 360 Publisher License Agreement signed by Microsoft
Licensing, GP and                                       dated 
                                   (the “Xbox 360 PLA”) are incorporated herein
by reference.

 

1.             Term.  This Enrollment will expire on the date on which the Xbox
360 PLA expires, unless it is terminated earlier as provided for in the Xbox 360
PLA.

 

2.             Representations and Warranties.  By signing this Enrollment, the
parties agree to be bound by the terms of this Enrollment, and Publisher
represents and warrants that: (i) it has read and understands the Xbox 360 PLA,
including any amendments thereto, and agrees to be bound by those; (ii) it is
either the entity that signed the Xbox 360 PLA or its affiliate; and (iii) the
information that it has provided herein is accurate.

 

3.             Notices; Requests.  All notices and requests in connection with
this Enrollment are deemed given on (i) the [****] after they are deposited in
the applicable country’s mail system ([****] if sent internationally), postage
prepaid, certified or registered, return receipt requested; or (ii) [****] after
they are sent by overnight courier, charges prepaid, with a confirming fax; and
addressed to the Publisher as set forth above and to MIOL as follows:

 

Microsoft:

MICROSOFT IRELAND OPERATIONS LTD.

 

Microsoft European Operations Centre,

 

Atrium Building Block B,

 

Carmenhall Road,

 

Sandyford Industrial Estate

 

Dublin 18

 

Ireland

 

 

 

Fax: 353 1 706 4110

 

 

Attention:

MIOL Xbox Accounting Services

 

 

with a cc to:

MICROSOFT CORPORATION

 

One Microsoft Way

 

Redmond, WA 98052-6399

 

 

Attention:

Legal & Corporate Affairs Department

 

Legal Group, E&D (Xbox)

 

Fax:  +1 (425) 706-7329

 

MICROSOFT CONFIDENTIAL

 

1

--------------------------------------------------------------------------------


 

or to such other address as the party to receive the notice or request so
designates by written notice to the other.

 

4.             Billing Address.   For purposes of the Xbox 360 PLA, Exhibit 1,
Section 4, Publisher’s billing address for FPUs manufactured by Authorized
Replicators located in the European Sales Territory is as follows:

 

Name:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

 

 

Email address:

 

 

 

 

 

Fax:

 

 

 

 

 

Phone:

 

 

 

 

MICROSOFT IRELAND OPERATIONS LTD.

 

PUBLISHER:

 

 

 

 

 

 

 

By (sign)

 

By (sign)

 

 

 

 

 

 

Name (Print)

 

Name (Print)

 

 

 

 

 

 

Title

 

Title

 

 

 

Date (Print mm/dd/yy)

 

Date (Print mm/dd/yy)

 

2

--------------------------------------------------------------------------------


 

EXHIBIT 6

 

XBOX 360 HITS PROGRAMS ELECTION FORM

 

PLEASE COMPLETE THE BELOW INFORMATION, SIGN THE FORM, AND FAX IT TO MICROSOFT AT
+1 (425) 708-2300 TO THE ATTENTION OF MICROSOFT LICENSING, GP (MSLI) AND YOUR
ACCOUNT MANAGER.

 

NOTES:

 

·                  THIS FORM MUST BE SUBMITTED BY A PUBLISHER AT LEAST [****].

·                  A SEPARATE FORM MUST BE SUBMITTED FOR EACH SALES TERRITORY IN
WHICH THE PUBLISHER WISHES TO PUBLISH A SOFTWARE TITLE AS PART OF A HITS PROGRAM
AND FOR EACH HITS PROGRAM.

 

1)

Publisher Name:

 

 

 

 

 

2)

Xbox 360 Software Title Name:

 

 

 

 

 

3)

XMID Number:

 

 

 

 

 

4)

Hits Program (circle one)

 

 

Platinum Hits

Platinum Family Hits

Classic Hits

Classic Family Hits

 

5)              Royalty Tier if Family Hits (select one; [****]):

 

[****]

 

6)              Sales Territory for which Publisher wants to publish the
Software Title as a Hit FPU (check one):

 

o

North American Sales Territory

o

Japan Sales Territory

o

European Sales Territory

o

Asian Sales Territory

 

 

7)              Date of Commercial Release of Software Title in applicable Sales
Territory:                            

 

8)              Number of Standard FPUs manufactured to date for the Software
Title in the applicable Sales Territory:                      

 

9)              Projected Commercial Release date of Software Title in the
applicable Sales Territory as part of Hits Program:                            

 

The undersigned represents that he/she has authority to submit this form on
behalf of the above publisher, and that the information contained herein is true
and accurate.

 

 

 

 

 

By (sign)

 

 

 

Name, Title (Print)

 

 

 

E-Mail Address (for confirmation of receipt)

 

 

 

Date (Print mm/dd/yy)

 

3

--------------------------------------------------------------------------------


 

EXHIBIT 7

 

XBOX 360 LIVE AND PDLC INCENTIVE PROGRAM

 


1.                      XBOX 360 LIVE AND PDLC INCENTIVE PROGRAM


 

To encourage Publisher to support functionality for Xbox Live in its Xbox 360
Software Titles, to drive increased usage of Xbox Live via Xbox 360 and to
increase support of Premium Downloadable Content, Publisher may qualify for
certain payments based on the amount of Xbox Live Market Share (defined in
Section 2.k. of this Exhibit 7 below) created by Publisher’s Multiplayer
Software Titles (defined in Section 2.c. of this Exhibit 7 below).  Each
Accounting Period (defined in Section 2.a. of this Exhibit 7 below), Microsoft
will calculate Publisher’s Xbox Live Market Share.  If Publisher [****], then
Microsoft will pay Publisher the applicable Incentive set forth in the table in
Section 3 of this Exhibit 7 based on [****] in the applicable Accounting Period.

 

Notwithstanding anything herein to the contrary, use of or revenue derived from
online games for which an end user pays a subscription separate from any account
established for basic use of Xbox Live, are excluded from this Xbox 360 Live and
PDLC Incentive Program.

 


2.                      DEFINITIONS


 


A.             “ACCOUNTING PERIOD” MEANS [****], WITHIN THE TERM (DEFINED IN
SECTION 5 BELOW); PROVIDED THAT IF THE EFFECTIVE DATE OF THIS AGREEMENT OR THE
EXPIRATION DATE OF THIS PROGRAM FALLS WITHIN SUCH [****], THEN THE APPLICABLE
PAYMENT CALCULATION SET FORTH BELOW SHALL BE MADE FOR A PARTIAL ACCOUNTING
PERIOD, AS APPROPRIATE.


 


B.             “[****] UNIQUE USER MARKET SHARE” MEANS [****]


 


C.             “MULTIPLAYER SOFTWARE TITLES” MEANS A SOFTWARE TITLE FOR XBOX 360
THAT SUPPORTS REAL-TIME MULTIPLAYER GAME PLAY.


 


D.             “[****] UNIQUE USERS” MEANS [****]


 


E.             “NEW SUBSCRIBER MARKET SHARE” MEANS [****]


 


F.              “NEW SUBSCRIBER” MEANS A PAYING SUBSCRIBER WHO PAYS FOR AN XBOX
LIVE ACCOUNT FOR THE FIRST TIME.  A NEW SUBSCRIBER IS ATTRIBUTED TO THE FIRST
MULTIPLAYER SOFTWARE TITLE HE OR SHE PLAYS, EVEN IF SUCH PLAY WAS DURING A
FREE-TRIAL PERIOD WHICH WAS LATER CONVERTED INTO A PAYING SUBSCRIPTION.  EACH
PAYING SUBSCRIBER CAN ONLY BE COUNTED AS A NEW SUBSCRIBER ONCE, [****].


 


G.             “PAYING SUBSCRIBER” [****]


 


H.             “PDLC REVENUE” MEANS [****]


 


I.              “PDLC REVENUE MARKET SHARE” MEANS [****]


 


J.              “SUBSCRIPTION REVENUE” MEANS [****]


 


K.             “XBOX LIVE MARKET SHARE” [****]


 


3.                      INCENTIVE TABLE


 


PUBLISHER’S “INCENTIVE” SHALL BE DETERMINED PURSUANT TO THE FOLLOWING TABLE:


 


[****]

 

4

--------------------------------------------------------------------------------



 


4.                                      EXAMPLE


 


[****]


 


[****]


 


[****]


 


[****]


 


[****]


 


[****]


 


[****]


 


[****]


 


5.              TERM


 

This Xbox 360 Live and PDLC Incentive Program will commence [****].  Microsoft
reserves the right to change the Xbox Live Market Share upon written notice to
Publisher, but no more frequently than [****].

 


6.              PAYMENTS


 

In the event Publisher qualifies for a payment under this program during an
Accounting Period, Microsoft shall furnish Publisher with a statement, together
with payment for any amount shown thereby to be due to Publisher, within [****].

 


7.              MODIFICATIONS TO XBOX 360 LIVE AND PDLC INCENTIVE PROGRAM


 


[****]

 

5

--------------------------------------------------------------------------------


 

EXHIBIT 8

 

XBOX 360 HITS ROYALTY TIER MIGRATION FORM

 

PLEASE COMPLETE THE BELOW INFORMATION, SIGN THE FORM, AND FAX IT TO MICROSOFT AT
+1 (425) 708-2300 TO THE ATTENTION OF MICROSOFT LICENSING, GP (MSLI) AND YOUR
ACCOUNT MANAGER.

 

NOTES:

 

·                  THIS FORM MUST BE SUBMITTED AT LEAST [****] PRIOR TO THE
FIRST MANUFACTURING ORDER TO WHICH PUBLISHER DESIRES THE NEW BASE ROYALTY TO
APPLY FOR EACH RESPECTIVE SALES TERRITORY.

 

·                  A HITS SOFTWARE TITLE MAY NOT CHANGE ROYALTIES TIERS UNTIL
AFTER IT HAS BEEN IN THE HITS PROGRAM FOR AT LEAST [****].

 

·                  A SEPARATE FORM MUST BE SUBMITTED FOR EACH SALES TERRITORY IN
WHICH PUBLISHER DESIRES TO CHANGE THE APPLICABLE BASE ROYALTY.

 

1.

Publisher Name:

 

 

 

 

 

2.

Xbox 360 Software Title Name:

 

 

 

 

 

3.

XMID Number:

 

 

 

 

 

4.

Sales Territory (check one; [****]):

 

 

o

North American Sales Territory

o

Japan Sales Territory

o

Asia Sales Territory

 

5.  Date of First Commercial Release:

 

                                                                                  

 

7.  Current royalty tier:  [****]

 

8.  Select New Royalty Tier:  [****]

 

The undersigned represents that he/she has authority to submit this form on
behalf of the above publisher, and that the information contained herein is true
and accurate.

 

 

 

 

By (sign)

 

 

 

Name, Title (Print)

 

 

 

E-Mail Address (for confirmation of receipt)

 

 

 

Date (Print mm/dd/yy)

 

6

--------------------------------------------------------------------------------
